Citation Nr: 1547141	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an initial rating higher than 40 percent for degenerative disc disease (DDD) of the lumbar spine for the period since September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for DDD of the lumbar spine.  During the pendency of his appeal, however, service connection eventually was granted and, in August 2011, a 40 percent initial rating assigned for this disability retroactively effective from June 6, 1994. 

In November 1997, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who since has retired from the Board.  The Veteran resultantly was notified that he could have another hearing before a different VLJ that would ultimately decide his appeal.  38 C.F.R. §§ 20.707, 20.717 (2014).  His representative responded in January 2012 that they did not want another hearing.  Thus, the Board proceeded with consideration of his claim.

The Board remanded his claims in August 1997, May 1998, October 2004, June 2009, and July 2012 for further development.  

In May 2013, the Board denied this claim, as well as his claim for a higher initial rating for his associated left leg radiculopathy.  In response the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Order, the Court vacated the portion of the Board's decision that had denied entitlement to a rating higher than 40 percent for the DDD of his lumbar spine and remanded this claim to the Board for action consistent with a Joint Motion for Remand (JMR) that had been filed by the Veteran and the Secretary of VA. 

In August 2014, the Board granted an initial 60 percent rating for DDD of the lumbar spine for the period prior to September 26, 2003, denied an initial rating in excess of 40 percent for DDD of the lumbar spine for the period since September 26, 2003 and granted entitlement to SMC under 38 U.S.C.A. §1114(s) for the period from June 6, 1994, to September 25, 2003.

The Veteran appealed the Board's decision to the Court.  In a May 2015 Order, the Court vacated and remanded the matter of entitlement to an initial rating higher than 40 percent for DDD of the lumbar spine for the period since September 26, 2003 to the Board for development consistent with the parties' Joint Motion.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

1.  With resolution of the doubt in the Veteran's favor, beginning June 6, 1994, the DDD of the Veteran's lumbar spine manifested as limited and painful motion with associated radiculopathy and sciatica symptoms, including radiating pain, absent ankle jerk, and muscle spasms, albeit without any evidence of ankylosis or fractured vertebrae.

2. From June 6, 1994, the Veteran had one service-connected disability (posttraumatic stress disorder (PTSD)) rated as 100-percent disabling, and another service-connected disability (DDD of the lumbar spine) now rated as 60-percent disabling.



CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating for DDD of the lumbar spine since the effective date of service connection of June 6, 1994, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5243 (2003 & 2008).

2.  The criteria for entitlement to SMC from June 6, 1994 are met.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in an October 2003 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A July 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the July 2012 letter, and opportunity for the Veteran to respond, the December 2012 supplemental statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured. 

The Veteran was also provided with VA examinations in July 1994, December 1999, November 2005, and July 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 1994, December 1999, November 2005, and July 2012 reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

Per the July 2012 Board remand instructions, the Veteran's Social Security Administration (SSA) records were obtained he underwent a July 2012 VA examination.  In light of the above, the Board finds that the RO substantially complied with the July 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in November 1997.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim for service connection which was subsequently granted.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).  Additionally, as mentioned, the Veteran was provided an opportunity to have another hearing before a different VLJ of the Board, as the presiding VLJ in November 1997 since has retired.  However, in January 2012 the Veteran's representative indicated the Veteran did not want an additional hearing.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I. Higher Initial Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2014).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

For the period prior to September 26, 2003, the DDD of the Veteran's lumbar spine is rated as 60 percent disabling under the former Diagnostic Code 5293, which pertains to intervertebral disc syndrome (IVDS). 

Notably, in its August 2014 decision, the Board denied an initial rating in excess of 40 percent for a low back disability since September 26, 2003 under the revised Diagnostic Code 5243.  In doing so, the Board also recognized the separate 20 percent rating the Veteran has had since that date for the associated left leg radiculopathy under Diagnostic Code 8521. 

The applicable rating criteria for intervertebral disc disease were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were again amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014)).

As noted above, the DDD of the Veteran's lumbar spine was originally rated before these amendments occurred, and his rating is still based on these previous regulations.

The former provisions of Diagnostic Code 5293, in effect before September 23, 2002, provided criteria for evaluating intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the revised post-September 23, 2002, provisions of Diagnostic Code 5293, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 1. 

When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Note 2.

The most recent amendment to 38 C.F.R. § 4.71a changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

There are separate rating criteria for evaluating intervertebral disc syndrome under the new rating criteria, effective September 26, 2003.  These were unchanged from the 2002 criteria except that the diagnostic code number changed. 

The old rating criteria did not define normal ranges of motion.  The new criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Because the rating criteria changed during the pendency of the veteran's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. "[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions. 

In this case, the revised regulations are potentially more favorable, but as will be discussed, based on the evidence that is currently of record, the regulations in effect at the time the Veteran's claim was received are more favorable to him.

Analysis

As noted above, in its August 2014 decision, the Board in part, granted an initial 60 percent rating for DDD of the lumbar spine for the period prior to September 26, 2003, and denied an initial rating in excess of 40 percent for DDD of the lumbar spine for the period since September 26, 2003.

Notably, the back regulations in effect at the time the Veteran filed his claim did not direct that orthopedic and neurologic impairments be rated separately; rather, the entirety of back related neurologic symptomatology was to be considered along with the entirety of back related orthopedic symptomatology to arrive at a single rating for the back disability that took into account all of the related impairment.  Thus, the 60 percent rating that the Veteran is assigned for the period prior to September 26, 2003 was assigned in specific recognition of the fact that his disc disease caused sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc (i.e. that it caused neurologic impairment).  Moreover, without this neurologic impairment (as well as additional orthopedic impairment) the 60 percent rating that the Veteran has been assigned would not be warranted for that time period.

In the May 2015 Joint Motion, the Court vacated and remanded the matter of entitlement to an initial rating higher than 40 percent for DDD of the lumbar spine for the period since September 26, 2003 to the Board for development consistent with the parties' Joint Motion.  The Court determined that in its August 2014 decision, the Board failed to provide an adequate statement of reasons and bases for its determination that an initial 60 percent rating under the pre- 2002 version of Diagnostic Code 5293 for the period since September 26, 2003 would constitute pyramiding.  

In the August 2014 decision, the Board noted that the Veteran was separately rated for neurologic manifestations effective September 26, 2003.  The Board indicated that because the Veteran had an additional rating for the associated left leg radiculopathy that was not currently at issue before the Board, the Board may only award him a 60 percent rating under the former Diagnostic Code 5293 up until September 25, 2003 as continuing this rating past the effective date of the additional rating for this very same manifestation would amount to pyramiding because he would be compensated for this neurologic manifestation under both Diagnostic Codes 5293 and 8521.  38 C.F.R. § 4.14 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board notes that there was not a showing of improvement in the Veteran's back disability as of September 26, 2003, and the only reason that the 60 percent rating was discontinued as of that date was that the Veteran had been assigned a separate neurologic rating.

However, the May 2015 Joint Motion also determined that the Board failed to provide an adequate statement of reasons and bases for its determination that the Court's February 2013 Order dismissing the appeal for an initial evaluation in excess of 20 percent for radiculopathy of the left leg divested the Board jurisdiction to award a single rating under Diagnostic Code 5293 for DDD of the lumbar spine for the period since September 26, 2003.  

The May 2015 Joint Motion also indicated that the Board failed to explain why the Veteran was not entitled to a single 60 percent rating since September 26, 2003 under Diagnostic Code 5293 in lieu of the current separate 40 percent rating under 5293 and 20 percent rating under 8521.  

As noted by the Joint Motion, the current combined 50 percent evaluation of the current separate 40 percent rating under 5293 and 20 percent rating under 8521 is not equal to that of a single 60 percent rating under Diagnostic Code 5293.  Unlike the combined 50 percent rating of the separate 40 percent and 20 percent evaluations under the revised regulations, a single 60 percent rating under the pre-2002 Diagnostic Code 5293 would result in entitlement to SMC under 38 U.S.C.A. § 1114(s) as the Veteran would have one service-connected disability (PTSD) rated as 100-percent disabling, and another service-connected disability (DDD lumbar spine) rated as 60-percent disabling.  

In essence, for the period since September 26, 2003, the separate 40 percent rating under 5293 and 20 percent rating under 8521 for a combined 50 percent evaluation results in a rating reduction for this disability.  See Murray v. Shinseki, 24 Vet App. 420, 424   (2011). 

Accordingly, in order to avoid any possible prejudice to the Veteran, the Board concludes that since the effective date of service connection of June 6, 1994, the Veteran is most appropriate evaluated as 60 percent disabling under the pre- 2002 version of Diagnostic Code 5293 for DDD of the lumbar spine.

As noted above, where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned, as long as none of the symptomatology of the conditions overlaps.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  However, the regulations specifically caution that the evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

Thus, in order to grant the 60 percent rating for the Veteran's service connected back disability under the regulations in effect at the time the Veteran filed his claim, it is necessary to replace the separate ratings assigned for the lumbar spine and r neurologic impairment of the left lower leg (currently rated at 20 percent under Diagnostic Code 8521).  Failure to do so would result in pyramiding in that the Veteran's back-related neurologic impairment would be rated under both Diagnostic Code 5293 (1999) and Diagnostic Codes 8521 (2014).

To avoid any confusion, these ratings are not being taken away and the Veteran is not being "reduced."  The Board is not making any finding that the Veteran's back is improving.  Rather, the Board has determined that the symptomatology of the Veteran's back disability is most favorably (to him) rated under the regulations that were in effect at the time his claim was received (as opposed to being rated under the regulations currently in effect).  As such, the more favorable regulations will be used, consistent with the concerns raised by the parties to the JMR.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003), VAOPGCPREC 7- 2003 (2003).  

Of note, the Court has recognized that the Board can assign staged ratings during the course of an appeal without invoking the procedural protections of 38 C.F.R. § 3.344, even if it results in a rating reduction.  See Singleton v. Shinseki, 659 F.3d 1332 (Fed. Cir. 2011).  Additionally, the Federal Circuit has held that if VA reduces a single disability, but the change does not result in a change in overall rating and thus no change in monthly payment 60 day notice is not required.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).  In Stelzel, VA granted service connection for a condition and rated it at 10 percent, but also reduced the rating for a service connected disability from 50 percent to 30 percent.  The net effect on Stelzel's overall combined rating was unchanged, so the Federal Circuit found that notice was not necessary.

Here, as noted, the Veteran is not being reduced, but rather his combined rating that takes into account all of his back disability related symptomatology is being increased as the combined rating for the orthopedic and neurologic manifestations of his back disability is increased to 60 percent throughout the course of his appeal; whereas, prior to this decision, he was rated at 60 until September 26, 2003 and then at 50 percent thereafter (by virtue of combining a 40 percent orthopedic rating with a separate 20 percent neurologic rating).  Therefore the Board is fully within the scope of the law in reaching its decision here.   

In essence, the Board is granting the entirety of the benefit which appears to have been sought by the May 2015 Joint Motion.  As noted, the parties to the JMR agreed that the issue of entitlement to a higher evaluation for radiculopathy had been previously dismissed, and it was only the propriety of maintaining separate ratings rather than a 60 percent under Diagnostic Code 5293 that remained at issue. 

Specifically, this decision increases the rating for the Veteran's service connected back disability (including both orthopedic and neurologic symptomatology) to 60 percent under Diagnostic Code 5293, which was in effect at the time the Veteran filed his claim, but which was revised during the course of the appeal. 

Accordingly, the Board directs the RO to assign an initial 60 percent rating for the Veteran's back disability from June 6, 1994 to the present under Diagnostic Code 5293.  

As explained, the RO is instructed that the 60 percent rating is intended to completely replace the separate 20 percent rating that is currently assigned for neurologic impairment of the left leg under Diagnostic Codes 8521 and the 40 percent rating that is assigned for orthopedic impairment under Diagnostic Code 5243, as the 60 percent grant under Diagnostic Code 5293 supersedes their assignment and replaces them.  Phrased another way, the assignment of the 60 percent rating from 1994 to the present should make it as if the separate neurologic and orthopedic ratings were never assigned. 

While the use of words such as "rescission" or "reduction" often carry strong negative connotations in VA parlance, it is not the case here as the Veteran clearly and demonstrably benefits from the grant of benefits awarded by this decision.  It is true that the Veteran will no longer receive separate ratings for neurologic impairment.  However, no benefit is actually being taken away, because the Diagnostic Code that provides for the 60 percent rating takes into account all the symptomatology of the Veteran's back disability, including both the orthopedic and the neurologic impairments.  As such, at the end of the day, the Veteran's back rating is not actually reduced, even though he will no longer be separately rated for neurologic impairment.  Instead the combined rating for the orthopedic and neurologic manifestations of his back disability is increased to 60 percent throughout the course of his appeal as he has a single disability at 60 percent, which as addressed below, will now entitle him to SMC from the date of service connection.

The assignment of an initial 60 percent rating for the Veteran's back disability which evaluates the entirety of his back related symptomatology is more favorable to him than the a previous rating of orthopedic and neurologic impairment separately for the period since September 26, 2003.  Accordingly, an initial 60 percent rating is assigned for the Veteran's back, effective June 6, 1994 and the separate rating for radiculopathy is rescinded.  As such, to the extent described above, the Veteran's claim is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for the service-connected low back disability.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.




II.  SMC

SMC is "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38   (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A §1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound (HB) rate where the Veteran has a single 
 service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In this decision the Veteran is being awarded a higher 60 percent initial rating for the DDD of his lumbar spine for the entire appeal period beginning June 6, 1994.  He is also service connected for PTSD, which has had a 100 percent (total) rating effectively since June 6, 1994.  Accordingly, he is entitled to SMC retroactively effective from June 6, 1994. 



ORDER

Entitlement to an initial 60 percent rating since the effective date of service connection for DDD of the lumbar spine is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Effective June 6, 1994, SMC is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


